                                       Case 8:20-cv-00043-JVS-ADS Document 56-9 Filed 03/10/20 Page 1 of 4 Page ID #:351




                                  1
                                         PETER D. LEPISCOPO, ESQ. C.S.B. #139583
                                  2      LEPISCOPO & ASSOCIATES LAW FIRM
                                         695 Town Center Drive, 7TH Floor
                                  3
                                         Costa Mesa, California 92626
                                  4      Telephone: (949) 878-9418
                                         Facsimile: (619) 330-2991
                                  5

                                  6      Attorneys for Defendant, JAWAD NESHEIWAT
                                  7

                                  8                          UNITED STATES DISTRICT COURT
                                  9
                                          CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION (SANTA ANA)
                                  10
                                         BUREAU OF CONSUMER            )              Case No. 8:20-cv-00043-JCS-ADS
                                  11
                                         FINANCIAL PROTECTION,         )
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12                                   )              DECLARATION OF PETER D.
                                            Plaintiff,                 )              LEPISCOPO, ESQ. IN SUPPORT OF
                                  13
                                                                       )              DEFENDANT JAWAD
                                  14        v.                         )              NESHEIWAT’S MOTION TO
                                                                       )              DISMISS
                                  15
                                         CHOU TEAM REALTY LLC, et al., )
                                  16                                   )              [F.R.Civ.P. Rules 12(b)(7) and 19;
                                            Defendants.                )               L.R. 7-3]
                                  17
                                                                       )
                                  18                                   )              * This motion is made following the
                                                                       )                conference of counsel pursuant to L.R.
                                  19
                                                                       )                7-3, which took place on 3/2/20.
                                  20                                   )
                                                                       )                     DATE: May 18, 2020
                                  21
                                                                       )                     TIME: 1:30 p.m.
                                  22                                   )               COURTROOM: 10-C
                                                                       )              JUDGE: HON. JAMES V. SELNA
                                  23
                                                                       )              TRIAL DATE: None Set
                                  24
                                                      DECLARATION OF PETER D. LEPISCOPO, ESQ.
                                  25

                                  26           I, Peter D. Lepiscopo, declare under the penalty of perjury as follows:
                                  27
                                              DECLARATION OF PETER D. LEPISCOPO, ESQ. IN SUPPORT OF DEFENDANT JAWAD
                                  28                             NESHEIWAT’S MOTION TO DISMISS
                                                                                  1
                                       Case 8:20-cv-00043-JVS-ADS Document 56-9 Filed 03/10/20 Page 2 of 4 Page ID #:352




                                  1
                                               1.     I am an attorney licensed to practice law in the State of California and

                                  2      a Member of the Bar of this Court. I am over the age of eighteen and have personal
                                  3
                                         knowledge of the matters stated herein, except those stated on information and
                                  4

                                  5
                                         belief, and as to those I believe them to be true.

                                  6            2.     I am now and have been throughout these proceedings counsel of record
                                  7
                                         for defendant Jawad Nesheiwat (“Defendant” or “Nesheiwat”).
                                  8

                                  9
                                               3.     This motion to dismiss is made following the conference of counsel

                                  10     held pursuant to L.R. 7-3, which took place on 3/2/20. The conference took place
                                  11
                                         with Plaintiff’s counsel of record, Colin Reardon and E. Vanessa Assae-Bille, via
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13     telephone because my office is located in Orange County, State of California, and

                                  14     Plaintiff’s counsel are located in Washington, DC. Unfortunately, Plaintiff’s counsel
                                  15
                                         and I could not reach an agreement and, therefore, this motion to dismiss followed.
                                  16

                                  17           4.     Pursuant to Section J of the Court’s 1/13/20 Initial Order Following
                                  18     Filing of Complaint Assigned to Judge Selna (ECF No. 7), I have attached a true and
                                  19
                                         correct copy of the Complaint (ECF No. 1) to the motion and marked as Exhibit 1.
                                  20

                                  21           5.     A true and correct copy of a photograph of a whiteboard diagram that
                                  22     outlines four components gathered under the banner of “3 Whatney,” which is
                                  23
                                         shorthand for 3 Whatney Road, Suite 100, Irvine, California 92618, is attached and
                                  24

                                  25     marked as Exhibit 2 to the motion.
                                  26

                                  27
                                              DECLARATION OF PETER D. LEPISCOPO, ESQ. IN SUPPORT OF DEFENDANT JAWAD
                                  28                             NESHEIWAT’S MOTION TO DISMISS
                                                                                    2
                                       Case 8:20-cv-00043-JVS-ADS Document 56-9 Filed 03/10/20 Page 3 of 4 Page ID #:353




                                  1
                                               6.     I have created a chart that juxtaposes Monster Loans’ and Monster Tax

                                  2      Relief’s logos and slogans, a true and correct copy of which is attached and marked
                                  3
                                         as Exhibit 3 to the motion.
                                  4

                                  5
                                               7.     I have downloaded from the California Secretary of State’s portal the

                                  6      Articles of Incorporation for Tax Time Relief, Inc. (filed 3/8/16) and the Statement
                                  7
                                         of Information for Tax Time Relief, Inc. (filed 1/13/17), true and correct copies of
                                  8

                                  9
                                         which are attached and marked as Exhibits 4 and 5 to the motion, respectively.

                                  10           8.     I have obtained a certified copy of Tax Time Relief, Inc.’s fictitious
                                  11
                                         business name statement filed on March 29, 2016 with the Orange County Clerk-
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13     Recorder’s Office so that Tax Time Relief, Inc. could operate under the fictitious

                                  14     business name, MONSTER TAX RELIEF, a true and correct copy of which is
                                  15
                                         attached and marked as Exhibit 6 to the motion.
                                  16

                                  17           9.     A true and correct copy of Monster Tax Relief’s Facebook page is
                                  18     attached and marked as Exhibit 7 to the motion.
                                  19
                                               I declare under the penalty of perjury under the laws of the United States of
                                  20

                                  21     America and the State of California that the foregoing is true and correct. Executed
                                  22     this 10th day of March 2020 at Orange County, California.
                                  23
                                                                               By: /s/ Peter D. Lepiscopo
                                  24
                                                                                     PETER D. LEPISCOPO
                                  25                                                   Counsel of Record
                                                                                     Attorneys for Defendant, JAWAD
                                  26
                                                                                     NESHEIWAT
                                  27
                                              DECLARATION OF PETER D. LEPISCOPO, ESQ. IN SUPPORT OF DEFENDANT JAWAD
                                  28                             NESHEIWAT’S MOTION TO DISMISS
                                                                                  3
                                       Case 8:20-cv-00043-JVS-ADS Document 56-9 Filed 03/10/20 Page 4 of 4 Page ID #:354




                                  1
                                                                  CERTIFICATE OF SERVICE

                                  2            I hereby certify that a true and correct copy of the foregoing document has
                                  3
                                         been served on the Court and all counsel of record via the Court’s electronic filing
                                  4

                                  5
                                         system on March 10, 2020.

                                  6      Dated: March 10, 2020.                       Respectfully submitted,
                                  7

                                  8                                                   /s/ Peter D. Lepiscopo .
                                  9
                                                                                      PETER D. LEPISCOPO
                                                                                        Counsel of Record
                                  10

                                  11                                                  Attorneys for Defendant, JAWAD
                                                                                      NESHEIWAT
LEPISCOPO & ASSOCIATES LAW FIRM




                                  12

                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                              DECLARATION OF PETER D. LEPISCOPO, ESQ. IN SUPPORT OF DEFENDANT JAWAD
                                  28                             NESHEIWAT’S MOTION TO DISMISS
                                                                                  4
